        Case 6:20-cv-00581-ADA Document 9 Filed 07/10/20 Page 1 of 3
        Case 6:20-cv-00581-ADA Document                       7
                                          Filed 06/30/20 Page t oI2




                          UNITED STATES DISTRICT COURT
                                  WESTERN DISTRICT OF TEXAS

WSOU INVESTMENTS LLC,
Plaintiff

       V.                                                    Civil Action No. 6: 20-CV-00581-ADA

GOOGLE LLC,
Defendant



                                        SUMMONS IN A CIVIL ACTION

TO:   Google LLC
      c/o Corporation Service Company
      211 E. 7th Street, Suite 620
      Austin,  fi 78701-3218

   A lawsuit   has been filed against you.

    Within 21 davs after service of this summons on vou (not counting the day you received it) -- or 60 days
if vou are ttt. Utiit.A States or a United States Asendv, oi an office oiemplo.iee of the United States described
in"Fed. R. Civ. P. 12 (a)(2) or (3) -- you must se-rve bn the plaintiff an answ-er to the attached complaint or a
motion under Rule 12 6f tire Ficieral hules of Civil Proceduie. The answer or motion must be served on the
plaintiff or plaintiff s attorney, whose name and address are:



                             James L. Etherldge
                             Etheridse Law Gioup, PLLC
                                                       suite I 20- 324
                             331?rt;l."'TH1t"o fiuo"

  If you fail to respond, judgment by default will be entered against you for the relief demanded in the
complaint. You also musf file your answer or motion with the court'




  JEANNETTE J. CLACK
  CLERK OF COURT
  s/AKEITA MICHAEL
  DEPUTY CLERK
                                                                                ffi
                                                                         ISSUED ON 2020-06-30 15:58:35
          Case 6:20-cv-00581-ADA Document 9 Filed 07/10/20 Page 2 of 3
          Case 6 20-cv-0058L-ADA Document 7 Filed 06130/20 Page 2 of 2
                     :




AO 440 Rev. 06/12) Summons in   a   Clvil Action (Paqe 2)

Civil Action No. 6:20*CV-0058 I*ADA

                                                            PROOF OF SERVICE
             (This section should not be filed with the coutt unless requited by Fed. R. Civ. P. 4(1))

     This summo ns for (name of individual and title, if any)
was received by me on(date).

  n     I personally served the summons on the individual at (place)
                                                                  pn (date).                                           ;or

  n     I left the summons at the individual's                          frsual place of abode with(name)
                                                                            suitable age and discretion who resides there,
                                                                          a copy to the individual's last known address; or


  N::   I served the summons on                              vidual).                                                 who is
        designated by law to accept service ofprocess on behalfof(name oforganization)
                                                                     on(date)                                          :or

  m     I returned the summons unexecuted because

  t:    Other (specify):




My fees are $.                                                                 for services, for   a total   of   $


I declare under penalty that this information is true,

Date:
                                                                                            Server's signature




                                                                                          Printed name and title




                                                                                             Server's Address


 Additional information regarding attempted sevice, etc:
               Case 6:20-cv-00581-ADA Document 9 Filed 07/10/20 Page 3 of 3




                                                    AFFTDAVIT OF SEBVICE

                                         UNITED STATES DISTRICT COURT
                                              Western District of Texas

Case Number: 6:2SCV-58'|

Plaintiff:
WSOU INVESTMENTS, LLC dbfa BRAZOS LICENSING AND
DETIELOPMENT,
vs.
Defendant:
GOOGLE LLC

Received these papers on the 7th day of July, 2020 at 7:30 am to be served on GOOGLE LLC cale of
                                                                                                 lts
Cegisterec lgenti coRpORATtott-sgnvlbe GOMPANY, 2l1E.7thstreet Suite 620, Austln, Travls County,
D( 78701.

f   ,   Thomas Kroll, being duly swom, depose and say that on the 7th day of July, 2020 al10:00 am' l:

hand dolivered to GOOGLE LLC a true copy of this Summons in a CivilAction togetherwith-Original Complaint
for patent tnfringement and JuryTrlal Deinanded, by dellvering to its ft>Olstered Agent, CORFORAflON
SERVfCE COM{ANy, Oy anO thr6ugh tts deslgnated ajent, SAMANTHA G0ERRA, atihe address ot'211
                                                                                                      E.7th
Street, Sulte 620, Austin, Travis C6unty, fXlgZOt, having first endorsed upon such copy of such pmcess lhe
date of delivery.



I       certiffthat I am approved by the Judicial Branch Certification Commission, Misc' Docket No.05-9122 under rule
                        )
           and 501 of tlre fnCp to deliver citations and other notices ftom any. District, County and Justice
t Og, S'Ot ,
                                                                                         years  oj age'    am
                                                                                                                 Courts
                                                                                                               not a party
in and for the State of Texas. L am competent  to make this oath; I am not less than 18                  I
                                                                          a crime of moral  turpitude,  and  I am  not
to the above-referenced ciuse, i tt"ve irot been convlcted of a ielony or
interested in the outcome of the above-referenced cause.




    Subscribed and Swom to before me on the 7th day of
    July, 2020 by the affiant who ls personally known to me.
                                                                                    PSC-3012, W.813112021


                                                                                        Our Job Serial Number: THP-2020003540
                                                                                        Ref:188-OE7


                                     Copyrlgrtrl @ 1992-2020 Llalsbase Servicss, Inc.   - Ptlce$ Serwas Toolbox v8.'l k




                                                                                                              ilr   il   ll ll   llllllllllllllll   I   ll   ll   llll lll
